Snyder, Junas,
announced the opinion of the Court:
The plaintiffs in error insist, that the circuit court erred in permitting the will of Uieholas Stansbury to bo read to the jury over their objection. The record shows, that the defendants objected generally to the reading of said will to the jury, and that said objection was overruled, and the will read; but it does not show, that the defendants excepted to said action of the court.
It is a rule of law generally enforced by this Court, that where an objection is made to the introduction of evidence and overruled by the court, and no exception is taken, such failure to except shall be held to be a waiver of the objection. In this case.however, even if an exception had been taken, the action of the court could not be disturbed, because, where a paper is offered in evidence, and a general objection is made to its being read, and the objection is overruled, this court will not treat such ruling as error, if such paper is *28proper evidence for any purpose,’although, if the grounds of objection had been specified, it might have been the duty of the trial-court to limit the purposes, for which it could be considered as evidence by the jury. "Was said will admissible for any purpose ? This being an action for services, any evidence tending to show, that services had been rendered, would be competent. The testator in this will states, that he gives the plaintiff “Abraham eight thousand eight hundred dollars in the value of the land, three thousand dollars for his services rendered, leaving a balance of five thousand eight hundred dollars,” &c. The language here used by the testator was at least a circumstance, from which the jury might infer, that services had been rendered by the plaintiff, for which the testator was still indebted, and therefore was a proper matter to be submitted to the consideration of the jury; and consequently the court did not err in permitting said will to be read to the jury.
It is further insisted by the plaintiffs in error, that the trial-court should have set aside the verdict, because it was contrary to the evidence. Upon the question of the value of the plaintiff’s services we have stated the evidence, which was before the jury, and construing it most favorably for the plaintiff, we think it is clearly insufficient to justify the amount of the verdict, unless the will of the testator takes the case out of the operation of the statute of limitations and sustains the allegations of the special replication to the plea of said statute. This action was commenced in December, 1877, and the testator died in December, 1876. Thus there could be but four years’ services not barred by the statute. The most favorable view of the testimony could not give the plaintiff more than three hundred dollars per year for his services, making for the four years twelve hundred dollars, which is much less than the amount of the verdict.
Section 10 of chapter 104 of the code provides, that “ Uo provision in the will of any testator, devising his real estate or any part thereof subject to the payment of his debts or charging the same therewith, shall prevent this chapter from operating against such debts, unless it plainly appear to be the testator’s intent, that it shall so operate.”
The chapter referred to in said sections is that, which pro*29vides for the limitation of actions. The eighth section or said chapter in substance declares, that upon any contract the right of action shall not be barred, if the person to be charged shall by writing, signed by himself or his agent, promise the payment of money on such contract within the time prescribed as the limit for an action on such contract; and further declares, that “An acknowledgment in writing as aforesaid, from which a promise of payment may be implied, shall be deemed to be such promise within the meaning of this section.” Under the provisions of these statutes does the 'will of the testator fairly construed plainly imply such a promise or acknowledgment, as will take the plaintiff’s claim out of the operation of the said statute ?
The current of modern authority establishes, that the burden of removing the statutory bar rests upon the plaintiff, and that the acknowledgment or admission must not only be unqualified in itself, but that there must be nothing in the attendant acts or declarations of the defendant to modify it, or rebut the inference of willingness to pay, which naturally and prima facie arises from an unqualified admission — 1 Smith’s Lead. Cas. 953-4, and cases cited. “If the acknowledgment be coupled with terms or conditions of any sort, a recovery can not be had, unless they are fulfilled.” — 1 Smith’s Lead. Cas. 961; Cocks v. Weeks, 7 Hill 45; Bell v. Morrison, 1 Pet. 351; Farmers’ Bank v. Clarke, 4 Leigh 603; Aylett v. Robinson, 9 Leigh 45.
In Abrahams v. Swann, 18 W. Va. 275, it was held, that “ To remove the bar of the statute of limitations by a new promise, in writing such promise must be determinate and unequivocal; and if the new promise is to be raised by im-. plication of law from an acknowledgment, there must be an unqualified acknowledgment of a subsisting debt, which the party is liable and willing to pay.”
“ If the debtor promises to pay the old debt, when he is able, or by instalments, or in two years, or out of a particular fund, the creditor can claim nothing more than the promise gives him.” — Phillips v. Phillips, 3 Hare 300; Martin v. Knowles, 28 E. C. L. 327.
Applying the principles of these authorities to the language used in the will in question it is apparent, that there *30is no snob acknowledgment or promise, as will take "the claim of the plaintiff out of the bar of the statute. The only part of the will, from which any acknowledgment could be inferred, is the following sentence: I give “to Abraham eight thousand eight hundred dollars in the value of the land, three thousand dollars for his services rendered, leaving a balance of five thousand eight hundred dollars.” The acknowledgment here is coupled with a qualification,which shows that the debt was satisfied at the same time, that the promise was made. The testator gave the plaintiff certain land, a part of which was expressly given in satisfaction of the very services now sued for. If the plaintiff renounces the satisfaction of the claim provided by the testator, he necessarily' repudiates the promise or acknowledgment. The whole must be taken together; and when so taken, there is no acknowledgment of any existing debt, from which a promise of future payment can arise. This construction is made more clear, if possible, by other portions of the will. By it burdens are imposed upon the plaintiff; and the benefits may be more or less according to the value of the estate when finally settled. The intent of the testator as expressed in the will shows, that in the event certain bonds should not be realized, the legacies given were to abate rateably.
Taking the whole will and the evident intent and purpose of the testator as therein expressed, we are of opinion, that it does not contain such an acknowledgement, as will take the claim of the plaintiff out of the operation of the statute of limitations. And, as we have shown, that the verdict cannot be supported upon any theory, which denies such operation, we are of opinion, that the court erred in refusing to set aside the verdict of the jury and grant to the defendants a new trial.
The plaintiffs in error further contend, that nothing but an express contract will entitle a son to recover for services rendered to his father, after he attains his majority; that no implied contract to pay for such services will arise upon proof, that they were rendered. As this question may arise on another trial of this case, it is proper, that this Court should express an opinion upon it.
In the absence of any contract the relation of parent.and *31child living in the. same family would raise a presumption, that no payment was to be made for services rendered by such child to the parent; but this presumption may be overcome by clear and unequivocal proof to the contrary — Hall v. Finch 29 Wis. 278.
The authorities on this question are not in entire harmony. "We think the correct rule is laid down in Harshberger v. Alger 31 Gratt. 53, 66. It is as follows : “As between parent and an adult child, wherever compensation is claimed in any case by either against the other for services rendered, or the like, it must, be determined from the particular circumstances of that case, whether the claim should be allowed or not. There can be no fixed rule governing all cases alike. In the absence of direct proof of any express contract, the question always is, can it be reasonably inferred that pecuniary compensation was in the view of the parties at the time the services were rendered; and that depends upon all the circumstances of the case, the relation of the parties being one.”
We have now considered all the errors insisted upon by the counsel for the plaintiff's in error in the argument before this court; but there are two other matters in the record, which it seems proper, that this court should briefly notice, in order that they may be corrected or avoided in any future trial oi this case.
As we have seen, the special replication to the plea of the statute of limitations contains no conclusion. This defect is cured in express terms by our statute of jeofails. But the replication being one, which sets up affirmative matter, it must bo treated as though it concluded with a verification, and therefore no issue could be made thereon without a rejoinder being filed, which was not done in this case. This irregularity is not in terms cured by the statute of jeofails; and whether or not under the special facts and circumstances or this ease it may be held to come within the spirit of said statute, it is not necessary for us now to decide, as the pleadings in this regard can be amended in the trial-court before 'another trial is had. The question here presented has been considered by this court in the following cases: B. & O. R. R. Co. v. Faulkner 4 W. Va. 180; Huffman v. Alderson 9 *32W. Va. 616; First National Bank v. Kimberlands 16 W. Va. 555.
The judgment rendered in this case is against the defendants personally, whereas it should have been given against them de bonis testatoris. By the provisions of section 5 of chapter 134 of the Code this error could have been corrected on notice by the court which rendered the judgment; or by section six of said chapter it could be corrected and the judgment affirmed by this court, if there had been no other error in the case; and therefore this court would not reverse the judgment for such error.
For the errors herein mentioned we are of opinion, that the judgment of the circuit court of Brooke county entered on the 21st day of March, 1879, should be reversed and annulled. It is therefore considered, that said judgment be and the same is hereby reversed, with costs to the plaintiffs in error; that the motion of the defendants to set aside the verdict or the jury and grant them a new trial be sustained; and a new trial be ordered with leave to either party to amend the pleadings in the case before such new trial is had, the costs of the trial had in the circuit court to abide the issue of the case.
Ti-ie Other Judges CoNourred.
Judgment Reversed. Case Remanded.